DETAILED ACTION
02/26/21 - RCE.
02/16/21 - Advisory Action.
02/09/21 - Applicant after-final response.
12/09/20 - Final rejection.
07/15/20 - Applicant response.
02/20/20 - First action on the merits.
02/04/20 - Applicant election.
11/04/19 - Lack of unity requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
 	Regarding the prior art, Applicant asserts the prior art does not show filtering the fetal signal and removing the maternal heartbeat as recited.  However, Sullivan (US 5,817,035; previously cited) shows filtering the fetal signal and subtracting the maternal heartbeat to isolate the fetal signal, as discussed below in the rejection.  In addition, Rapaport (US 2007/0260155; previously cited) also shows filtering the fetal signal (Paragraphs 43, 51) and removing the maternal heartbeat to isolate the fetal signal (Paragraph 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 6, 8-10, 12-15, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 4,781,200) in view of Sullivan (US 5,817,035; previously cited).
	Regarding claim 6, Baker discloses substantially the same invention as claimed, including a sensor array comprising four sensors configured to be coupled with a patient in a rectangular array around an abdomen of the patient, wherein each of the four sensors is configured to convert acoustic waves into a plurality of acoustic signals (Figure 2: 35; Col. 5, lines 1-19), a support structure configured to attach with the four sensors to maintain an array spacing of the rectangular array (Figure 1: 30; Col. 4, lines 40-42), and a processing element operatively coupled with the four sensors to receive the acoustic signals and comprising at least one processor and memory containing executable instructions thereon (Figures 4, 11; Col. 6, line 57+) which when executed by the at least one processor cause the at least one processor to convert the plurality of acoustic signals into a first mixed signal (Figures 6A: plurality of sensor signals at 35 to 124; Figure 6B: sensor signals from 124 are combined into mixed signal at 174), generate a first mixed filtered signal by processing the first mixed signal using low-pass filtering and high-pass filtering to remove frequencies not associated with fetal heartbeat and fetal movement (Col. 12, lines 52-65: filters the 50-110 Hz range), and output at least the fetal heartbeat signal for presentation to a user (abstract: fetal heart rate; Figure 4; Col. 6, line 62).
 	Further regarding claim 6, Baker does not disclose processing the first mixed filtered signal to remove a maternal heartbeat signal.  However, Sullivan teaches a plurality of acoustic sensors on a support structure to detect fetal heart rate (Figure 2; abstract), filtering a mixed signal (Col. 3, lines 52-65; Col. 4, lines 42-63), and generate a fetal heartbeat signal by processing the mixed filtered signal to remove a maternal heartbeat signal from the mixed filtered signal (Col. 6, lines 58-62: subtract maternal heartbeat signal), in order to better isolate the fetal heartbeat signal.  Therefore, 
	Regarding claim 8, Baker discloses the support structure is further configured to retain each of the plurality of sensors at fixed distances from one another, such that the plurality of sensors comprises a grid of sensors (Figure 2; Col. 4, lines 40-54).
 	Regarding claim 9, Baker discloses each of the plurality of sensors comprises a positive surface feature configured to removably connect with one of a plurality of corresponding negative features in the support structure (Col. 4, lines 48-52: implies there is some positive feature of the sensor which fits in the negative "pocket" feature of the support structure).
 	Regarding claim 10, Baker discloses a strap configured to pass around a body of a patient (Figure 1) and removably attach around the patient (Col. 4, lines 33-39), the strap comprising one or more negative features configured for attaching with the one or more sensors so as to press the one or more sensors against the body of the patient (Col. 4, lines 45-52).
 	Regarding claim 12, Baker discloses amplifying prior to processing as recited (Col. 5, lines 25-28; Col. 8, lines 46-49, 64).
 	Regarding claim 13, Baker discloses a mobile computing device (Figure 1: 40; Figure 4).
Regarding claim 14, Baker discloses the processing element is operatively coupled with the sensors by way of at least a four-pin audio input (Col. 7, lines 47-49: sensor input jack; Col. 8, lines 9-11: separate channels implies separate pin inputs).
Regarding claim 15, Baker discloses receiving and storing data for respective first and second sensors as recited (Col. 8, lines 9-11; Figure 6B: block expansion-accumulation 150; Col. 14, line 31+; data is processed in time blocks for each channel).

	Regarding claim 22, Baker does not explicitly disclose sensing fetal movement data using one of the acoustic sensors.  However, Sullivan teaches acoustic sensors for sensing fetal heartbeat information may also be used for sensing fetal movement information by configuring to receive acoustic data in a frequency range associated with fetal movement, and thereafter receive, detect, and generate fetal movement output as recited (Col. 3, lines 52-65; Col. 4, lines 19-35), in order to additionally monitor fetal movement for signs of distress.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baker as taught by Sullivan to include fetal movement monitoring as recited, in order to additionally monitor fetal movement for signs of distress.
Regarding claim 24, Baker discloses determining, based on the fetal heartbeat information, a location of a fetus relative to the rectangular array, and output location information indicative of the location of the fetus (Col. 17, line 53 to Col. 18, line 11).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 4,781,200) and Sullivan (US 5,817,035) in view of George (US 2010/0022888).
 	Regarding claim 9, assuming arguendo that Baker and Sullivan do not sufficiently disclose a positive feature that mates with a negative feature as recited, Baker nevertheless discloses alternative mountings for sensors are clearly possible (Col. 4, lines 52-54).  In addition, George teaches sensors may comprise a positive surface feature (Figure 1: 18) configured to removably connect with a corresponding negative feature (Figure 1: 16) of a support structure, in order to securely mount sensors onto a support structure (Paragraph 58).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baker and Sullivan as taught by George to include a positive feature as recited, in order to securely mount sensors onto a support structure.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 4,781,200) and Sullivan (US 5,817,035) in view of Grasing (US 2010/0256529).
 	Regarding claim 25, assuming arguendo that Baker and Sullivan do not sufficiently disclose a piezoelectric disk sensor, Baker nevertheless discloses alternative acoustic transducers are contemplated (Col. 5, lines 57-62).  In addition, Grasing teaches a fetal phonocardiographic sensor may comprise a piezoelectric disk sensor (Paragraph 39), in order to sense the acoustic fetal heartbeat information.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baker and Sullivan as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792